Citation Nr: 0827659	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1968.  
He did not serve in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A claim of service connection for diabetes was denied in 
January 1983.  That decision was not appealed.

2.  Evidence presented since the January 1983 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1983 decision by the RO that denied the claim 
of service connection for diabetes is final.  38 U.S.C. § 
4005(c) (West 1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1982)

2.  New and material evidence sufficient to reopen the claim 
of service connection for diabetes has not been presented.  
38 U.S.C.A. §5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In October 2004 and April 2007, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Kent v. Nicholson 
and Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the April 2007 notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duties to 
notify and assist have been met.  

The January 1983 decision denying service connection for 
diabetes is final based on the evidence then of record.  38 
U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a) (2007).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The January 1983 rating decision denied the claim of service 
connection because the evidence did not show that diabetes 
was incurred in service or that the veteran had diabetes 
within a year of separation.  Evidence submitted for this 
claim is limited to VA and private treatment records 
reporting treatment for diabetes since approximately 1982.  
Although this evidence is "new," in that the records were 
not previously seen, these records are not material since 
they are merely cumulative of medical evidence previously 
considered by the RO.  The evidence previously considered 
already established that the veteran had diabetes, and this 
"new" evidence fails to cure the defects presented by the 
previous decisions, namely the lack of evidence that diabetes 
was incurred in service or within a year of separation from 
service.  Because the only additional evidence is cumulative 
of evidence previously considered, new and material evidence 
has not been submitted and the request to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for diabetes.  The request to 
reopen the claim is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


